*559Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered August 1, 2001, convicting him of assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
At about 1:00 a.m. on March 25, 2000, the complainant was shot in front of a Brooklyn delicatessen. He sustained injuries but survived the shooting. At the trial, various eyewitnesses identified the defendant as the shooter.
Contrary to the defendant’s contention, the pretrial identification of the defendant was merely confirmatory in nature (see People v Bazelias, 220 AD2d 443 [1995]). In any event, there was an independent source for the identification (see People v Radcliffe, 273 AD2d 483, 484 [2000]; People v Webster, 248 AD2d 738 [1998]).
The prosecutor’s summation comments were proper as they were responsive to the defense counsel’s summation and did not impermissibly vouch for the witnesses’ credibility (see People v Pender, 8 AD3d 409 [2004]; People v Indelecio, 8 AD3d 406, 407 [2004]; People v Evans, 291 AD2d 569 [2002]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are without merit. Ritter, J.P., S. Miller, Mastro and Fisher, JJ., concur.